DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claims 1 – 2, 4 – 7, 9 – 12 and 15 - 17 have been presented for examination.  Claims 1, 12 and 15 - 16 are currently amended.  Claims 3, 8 and 13 – 14 are cancelled.  Claims 17 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendment to claim 15 overcomes the objection.  Therefore it is withdrawn.

Response to Claim Rejections - 35 U.S.C. § 103
Applicant’s amendments with regard to claims 1 and 12 overcome the prior art rejection.  Therefore the related prior art rejections are withdrawn.
Applicant’s arguments have been fully considered with regard to claim 16.  However the Office does not consider them to be persuasive.

Applicant argues: “The emphasized feature clarifies that the different extrapolation approaches, among which a choice is made according to feature 1F11, are all signal-based extrapolation approaches, e.g., concerning the choice between different polynomial extrapolation approaches such as zero-order-hold, first-order-hold or second-order-hold extrapolation (cf for example § [0022] for zero-order-hold and § [0098] and Figure 4 for first-order-hold). This feature distinguishes the claimed subject matter in particular from Stettinger (Model Inter).
According to the Examiner's interpretation on pages 8, 9, and 12 of the Office Action, Stettinger (Model Inter) also discloses an automated choice among extrapolation methods. However, this only concerns the adaptation of parameters of model-based extrapolation methods and not the choice between different signal-based extrapolation methods (see in particular Figure 2 of Stettinger (Model Inter) and on page 3288 of Stettinger (Model Inter): "3) Learning phase: An initial identification of the unknown subsystem parameters is necessary before the activation of model-based extrapolation is possible. This time interval is referred to as the learning phase. During this phase signal-based coupling (SBC) techniques can be used." (Emphasis added). Thus, according to Stettinger (Model Inter), model-based and not signal-based extrapolation is always used, there is no selection between signal-based extrapolation methods).
It is clear from context that signal-based coupling in the teaching of Stettinger (Model Inter) does not involve signal-based extrapolation. As described in Sections E and F of Stettinger (Model Inter), the extrapolation is always model-based and is not implemented during the learning phase during which signal-based coupling is employed. As is clear from the last paragraph of Section A, the method of Stettinger (Model Inter) is proposed exactly to avoid disadvantages of signal-based extrapolation.” (emphasis added in bold)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the different extrapolation approaches are signal-based extrapolation approaches, or that there is required to be a “choice between different signal-based extrapolation methods”, or that there is required to be a “selection between signal-based extrapolation methods”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that the feature “extrapolation approaches” is not previously recited and therefore is not explicitly limiting another limitation (i.e. not explicitly associated with a “choice is made according to feature 1F11”).  Further, it is not clear which recited feature is “1F11”.  Indeed, Stettinger (Model inter) explicitly teaches that different signal based extrapolation methods can be utilized as desired (e.g. ZOH, FOH, or SOH).  Therefore, Applicant’s arguments are not peruasive.

Applicant argues that the amended “wherein different wherein different extrapolation approaches use coupling signal data which is available at the present point in time” requires a choice/selection between different signal-based extrapolation methods, or “a choice is made according to feature 1F11”.  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the claims are not limited to feature “1F11” and this does not appear anywhere in the disclosure.  Further, there is no previously recited “extrapolation approaches”.  Therefore the limitation is interpreted to cover any aspect of the extrapolation for the prior art search.  Examiner further notes that “coupling signals” is reasonably interpreted as any signal related to the coupling quantities, and therefore reasonably encompasses the signals themselves used in the signal based coupling.  Examiner further notes that Stettinger (Model inter) explicitly teaches that the signal based extrapolation techniques are for extrapolating coupling signals (Stettinger (Model inter) Page 3286, Right “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated. This estimation is typically performed via signal-based extrapolation schemes. Due to the coupling signal estimation a coupling error is introduced which may lead to wrong or even unstable simulation results”).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues that “It is clear from context that signal-based coupling in the teaching of Stettinger (Model Inter) does not involve signal-based extrapolation”, and that Stettinger (Model inter) teaches that extrapolation is “always model-based and is not implemented during the learning phase during which signal-based coupling is employed”.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner respectfully disagrees since, as characterized by Applicant, Stettinger (Model inter) teaches that signal-based coupling is used first, and then model-based coupling is used (see Page 3288, Right and Figure 2 SBC is in use prior to the MBC “The MBC approach can be activated in 2 different ways depending on the application: First the MBC can be activated by hard switching (see dashed lines in Fig. 2) or slowly in terms of smooth switching (see solid lines in Fig. 2)”).  Examiner notes that if no extrapolation was being performed during the learning phase, as argued by Applicant, then there would be no concept of “switching” the coupling since the model-based coupling would be activated from nothing (i.e. only hard vs. soft activation, with no switching).  Examiner further notes that Applicant admits that model-based coupling comprises “the extrapolation is always model-based”, while also maintaining that “It is clear from context that signal-based coupling in the teaching of Stettinger (Model inter) does not involve signal-based extrapolation”, which appears to be contradictory.  Indeed, Stettiner Model inter) explicitly teaches that the signal based extrapolation techniques are for extrapolating coupling signals, and therefore signal-based coupling is analogous to signal-based extrapolation techniques employed to perform the coupling (see Page 3286, Right).  Therefore, Applicant’s arguments are not persuasive.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record references, taken either alone or in combination, disclose a method comprising the claim 1 limitation (and similarly for claim 12) “wherein the determination of the extrapolation methods is based on the detection of direct reach-through, on simulation times and on input/output dynamics”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
More specifically:

Khaled, A. “Distributed real-time simulation of numerical models: application to powertrain” teaches extrapolation based on partition of sampling variations.  However does not appear to explicitly disclose an extrapolation approach based on detected of direct reach-through, simulation times, or dynamics.

Ntogramatzidis, L. “Disturbance decoupling by state feedback and PD control law for systems with direct feedthrough matrices” teaches feedthrough matrices.  However does not appear to explicitly disclose an extrapolation approach based on detected of direct reach-through.

Kubler et al. “Modular Simulation in Multibody System Dynamics” teaches eliminating algebraic loops between subsystems using filters.  However does not appear to explicitly disclose an extrapolation approach based on simulation times or input/output dynamics.

Lind et al. (US 6216063) teaches direct feedthrough can be represented as a matrix.  However does not appear to explicitly disclose an extrapolation approach based on detected of direct reach-through, simulation times, or dynamics.

Larimore, W. (US 2014/0278303) teaches direct feedthrough enables no delay in measurement output equation.  However does not appear to explicitly disclose an extrapolation approach based on simulation times or input/output dynamics.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stettinger et al. “A Model-Based Approach for Prediction-Based Interconnection of Dynamic Systems” (henceforth “Stettinger (Model Inter)”) in view of Benedikt et al. “An Adaptive Coupling Methodology for Fast Time-Domain Distributed Heterogeneous Co-Simulation” (henceforth “Benedikt (Adaptive)”).  Stettinger (Model inter) and Benedikt (Adaptive) are analogous art since they are in the same field of co-simulations, and since they solve the same problem of more effectively coupling the sub-systems in a co-simulation.

With regard to claim 16, Stettinger (Model inter) teaches a method for automatically configuring a co-simulation for a total system having at least a first sub-system and a second sub-system, (Stettinger (Model inter) Abstract “This paper proposes a model based coupling technique for interconnected systems”, and Figure 1 and Figure 2 the coupling occurs using a machine-learned model and switching strategy, and without any required human intervention (automatically configuring a co-simulation) 
    PNG
    media_image1.png
    133
    370
    media_image1.png
    Greyscale
)
wherein the first sub-system has at least one first parameter input and at least one first parameter output, wherein the first parameter output is determinable based on the first parameter input by a first solution algorithm, and wherein the second sub-system has at least one second parameter input and at least one second parameter output, wherein the second parameter output is determinable based on the second parameter input by a second solution algorithm, the method comprising: (Stettinger (Model inter) Page 3289, Right to Page 3290, Left and Figure 5 the different subsystems of the HEV are implemented in different simulators (a first/second solution algorithm), each subsystem having inputs and outputs and depending on another subsystem (first/second parameter input/output) “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5 … The other involved subsystems (Cockpit, Vehicle and Thermal Network) are modeled in different simulation tools and depend on the results of the ETAS real-time system… In the HEV example the Management System (ETAS real-time system) interacts via 7 in- and outputs with other subsystems.” 
    PNG
    media_image2.png
    564
    490
    media_image2.png
    Greyscale
, and Page 3286, Right each simulation tool computes its results at every micro-time-step and exchanges data with another subsystem at the macro-time-step (first/second output determinable based on the first/second input) “The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”)
determining an interconnection network, which couples the first sub-system and the second sub-system at a coupling and determines, which one of the first and the second parameter outputs is determined as a coupling quantity for the corresponding first and second parameter inputs, (Stettinger (Model inter) Figure 5 the subsystem are interconnected with one-way data flows (interconnection network) 
    PNG
    media_image2.png
    564
    490
    media_image2.png
    Greyscale
)
determining first sub-system information of the first sub-system and second sub-system information of the second sub-system, (Stettinger (Model inter) Page 3289, Right and Figure 5 heat balances are determined for the Thermal Network subsystem (first sub-system information), and vehicle signals comprising VEL are determined by the Vehicle subsystem (second sub-system) “The Thermal Network is modeled in KULI3 which enables the simulation of the various heat balances. The Vehicle subsystem is modeled in AVL CRUISE4 and enables the vehicle and driveline system analysis.”, and Page 3290, Left and Figure 7 the VEL signals represents the actual simulation velocity of the vehicle (second sub-system information) in relation to a desired velocity “Fig. 7 shows the resulting velocity of the HEV according to the desired reference velocity” 
    PNG
    media_image3.png
    582
    723
    media_image3.png
    Greyscale
)
selecting an execution sequence, by which it is determined in which sequence relative to each other the first parameter output and the second parameter output are determined and thus is defined which first and/or second parameter inputs have to be extrapolated, (Stettinger (Model inter) Page 3289, Right a parallel scheduling is used for the HEV example (an execution sequence) and there are extrapolated signals 
    PNG
    media_image4.png
    124
    465
    media_image4.png
    Greyscale
, and Page 3290, Left the number of extrapolated signals is known between the real-time and non-real-time portions “These 8 EKFs produce 8 future estimated coupling signals but only 7 of them are needed.”, and Page 3286, Right a serial execution sequence could also have been used (selecting) “The amount of introduced coupling errors depends on the used subsystem scheduling. In principal there are two scheduling variants: sequential and parallel. In the sequential case only the inputs of the subsystem, which gets executed first have to be extrapolated.”)
determining extrapolation methods, by which the first and second parameter inputs are determinable during a macro step size, (Stettinger (Model inter) Page 3286, Right three extrapolation methods are identified “To handle bidirectional dependencies some coupling signals are unknown and therefore have to be estimated.  This estimation is typically performed via signal-based extrapolation schemes … Up to date co-simulation platforms use signal based polynomial extrapolation techniques of low order such as zero-order-hold (ZOH), first-order-hold (FOH) or second-order-hold (SOH) extrapolation.”)
determining a macro step size which prescribes coupling times, at which an exchange of the corresponding first and second input parameters and of the first and second output parameters between the first and the second sub-systems is performed, (Stettinger (Model inter) Page 3286, Right delta_T is the time-step at which coupling occurs“The step-sizes of the numerical solvers of the domain specific simulation tools are called micro-time-steps (denoted by dirac_T) and the step-sizes to perform the coupling data exchange between the involved subsystems to realize the synchronization are called macro-time-steps (denoted by delta_T)”, and Page 3289, Right the macro-time-step of the HEV example is 0.2s 
    PNG
    media_image4.png
    124
    465
    media_image4.png
    Greyscale
)
configuring the coupling of the first and the second sub- systems based on the interconnection network, the first sub-system information and the second sub-system information, the execution sequence,  the extrapolation methods, and the macro step size, and performing the co-simulation during the macro time step (Stettinger (Model inter) Page 3289, Right the HEV examples shows all the configured elements “This example represents a hybrid electric vehicle (HEV) with 4 involved subsystems which are connected in order to simulate the overall system behavior, see Fig. 5”, and Figure 7 the co-simulation is executed 
    PNG
    media_image5.png
    256
    325
    media_image5.png
    Greyscale
, and Page 3286, Right “In a co-simulation, the involved simulation tools are paused every macro-time-step (delta_T) to perform the coupling data exchange for synchronization”)
wherein the coupling is configured automatically for each simulation step, wherein for each simulation step at the coupling time a sub-system analysis is performed, and the extrapolation methods are automatically adapted for the next simulation step based on the sub-system information of the first and/or second subsystem and the interconnection network (Stettinger (Model inter) Page 3289, Left the subsystem models are identified in the first phase of the coupling (at the coupling time a sub-system analysis is performed) “In the first step models of the subsystems are identified. In the second step these models are used to predict the future coupling signal behavior via MBE”, and Page 3288, Right and Figure 6 extrapolation method automatically switches from SBC to MBC during the coupling interval (at the coupling time the extrapolation methods are automatically adapted, and for each simulation step, and for the next simulation step) “During this phase signal-based coupling (SBC) techniques can be used … If the smooth activation is chosen an additional transient phase during the activation occurs where the MBC gets activated slowly, see Fig. 2.” 
    PNG
    media_image6.png
    152
    358
    media_image6.png
    Greyscale
, and Page 3287, Right the current states of the subsystem is used in the extrapolation of the desired coupling signal values (based on the sub-system information and the interconnection network) “The extrapolation process uses the model-parameters and additional, depending on the online identification technique, identified subsystem states to predict the future coupling signal behavior … The presented approach uses a linear time-varying second order system which locally approximates the subsystem behavior to predict the future coupling signal values.”, and Page 3287, Left, and Page 3291, Right the coupling is implemented in real-time and without any mention or implication of a user performing the coupling algorithm steps (wherein the coupling is configured automatically) “The MBC strategy is a promising approach to handle real-time co-simulation problems. It is designed to cope with communication time-delays and therefore ensures a time correct coupling.”)
wherein different extrapolation approaches use coupling signal data which is available at the present point in time (Stettinger (Model inter) Page 3288, Right model-based coupling is based on initial identification of subsystem parameters during a learning phase at each coupling interval, where signal based coupling is used for extrapolation during the learning phase (different extrapolation approach use coupling signal data which is available at the present point in time), and Page 3286, Right different signal based extrapolation techniques can be used (determining extrapolation methods) based on the coupling quantities themselves (different extrapolation approaches use coupling signal data) at each coupling interval (at the present point in time))

Stettinger (Model inter) does not appear to explicitly disclose: wherein for each simulation step at the coupling time the execution sequence and the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second subsystems and the interconnection network.

However Benedikt (Adaptive) teaches:
wherein, for each simulation step at the coupling time 
the execution sequence are automatically adapted for the next simulation step based on sub-system information of first and/or the second sub-systems and interconnection network (Benedikt (Adaptive) Page 2, Right subsystems with no change (for each simulation step, and for the next simulation step) are skipped which amounts to a change in the overall sequence (e.g. skipping B for an otherwise sequential scheduling rule results in A --> B --> C ---> A ---> C ---> A) “In terms of scheduling, several rules must be obeyed to obtain an effective order for the simulation of the subsystems. For example to reduce the simulation time it is necessary to simulate the subsystems in signal flow direction. Another criterion is, whether the global system network contains inactive loops (i.e. no change in their respective output values); these subsystems do not have to be simulated over a certain time slot [3].”)
the macro step size are automatically adapted for the next simulation step based on the sub-system information of the first and/or the second sub-systems and the interconnection network (Benedikt (Adapative) Figure 1 the macro-step-size can be different for every iteration (for each simulation step at the coupling time) 
    PNG
    media_image7.png
    220
    492
    media_image7.png
    Greyscale
, and Page 7 the macro-step-size adaptations are based on (the macro time step size are adapted) the error of the extrapolation after every iteration, where the error is based on the extrapolated values and the actual solution at every iteration (based on the sub-system information of first/second sub-systems and the interconnection network), and where the adaptation does not require human intervention (automatically adapted) 
    PNG
    media_image8.png
    173
    482
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    214
    484
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the co-simulation method having different sub-system and extrapolation of coupling parameters disclosed by Stettinger (Model inter) with the method of adapting the macro step size disclosed by Benedikt (Adaptive).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the errors of the overall simulation from the extrapolation on the coupling parameters or to reduce the simulation time (Benedikt (Adaptive) Page 8, Left 
    PNG
    media_image10.png
    613
    490
    media_image10.png
    Greyscale
, and Page 2, Right).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148